Order entered November 6, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00835-CV

 ECLAT PRIVATE EQUITY, INCORPORATED, STACIE R. AULDS, AND RICHARD
                         W. WELLS, Appellants

                                              V.

                                  HASSAN PARSA, Appellee

                        On Appeal from the 134th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-12-05093

                                           ORDER
       Because the clerk’s record filed electronically September 27, 2013 is defective, and a

corrected record was filed October 29, 2013, we STRIKE the September 27th record from the

record of this cause.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE